960 F.2d 155
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.RIVERDALE PUBLIC SCHOOL DISTRICT NO. 89 and the City ofRiverdale, Plaintiffs-Appellants,v.The UNITED STATES, Defendant-Appellee.
No. 91-5142.
United States Court of Appeals, Federal Circuit.
March 5, 1992.

Before PAULINE NEWMAN, Circuit Judge, SKELTON, Senior Circuit Judge, and ARCHER, Circuit Judge.
SKELTON, Senior Circuit Judge.


1
Plaintiffs, Riverdale Public School District No. 89 and the City of Riverdale, North Dakota, appeal from a decision of the United States Claims Court granting a cross-motion for summary judgment of the United States, in which the Claims Court held that the government was not liable by contract, statute, or otherwise, for repairs to government-owned school property used by the Riverdale School District, either before or after the government conveyed the property " 'as is' and without warranty, except as to title," to the City of Riverdale.   We affirm on the basis of the decision of the Claims Court.